Citation Nr: 1805249	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO. 15-02 400	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


ORDER

Service connection for tinnitus is granted. 


FINDING OF FACT

Tinnitus is related to acoustic trauma in service. 


CONCLUSION OF LAW

Tinnitus was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from September 1966 to August 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the RO in Houston, Texas.

In March 2015, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran was examined for pre-induction in February 1966. Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO--ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO--ANSI standards. ASA figures are on the left in each column and are not in parentheses. ISO--ANSI conversion is represented by the figures on the right in each column, which are in parentheses.

When examined at pre-induction into service, pure tone thresholds were as follows:




HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
0 (15)
-1 (10)
-5 (5)
-5 (5)
15 (20)
LEFT
5 (20)
10 (20)
-5 (5)
-5 (5)
35 (40)

The Veteran's ears and hearing-general were assessed as normal. The examiner assigned a physical profile rating of H-2. The H stands for hearing and ears. This factor concerns auditory acuity and disease, and defects of the ear, although it does not explicitly cover tinnitus. The value of 2 indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). There was no mention of tinnitus on the entrance examination. A concurrent report of medical history completed by the Veteran indicates a history of right ear surgery at the age of 10 for a tissue growth over the ear drum. There is also no mention of tinnitus on this form. 

A report of medical examination performed at service separation in August 1968 reveals the following pure tone thresholds:




HERTZ



500
1000
2000 
3000 
4000 
RIGHT
15 
10 
10 
-- 
15 
LEFT
10 
10 
10 
-- 
20 

The examiner assessed ears and hearing-general as normal. A physical profile rating of H-1 was assigned. The rating of 1 indicates that he possessed a high level of medical fitness and, consequently, was medically fit for any military assignment. Again, there was no mention of tinnitus on the examination form or the medical history form. 

The report of a November 2011 VA Examination reveals the opinion of the VA examiner that the Veteran had hearing loss which was related to service, and that this was based on an auditory threshold shifts at most frequencies between service entry and service separation. It is unclear whether the examiner considered the ISO--ANSI figures at entry, or whether the ISO--ANSI figures at separation were compared to the ASA figures at entry. While a diagnosis of tinnitus was provided, the examiner could not provide a medical opinion regarding tinnitus without resort to speculation. The rationale was that the threshold shifts noted in service did not indicate a link between tinnitus and service, and that the Veteran had noise exposure in service and after service. 

The report of a May 2015 VA Examination reveals the Veteran's complaint that tinnitus began while working around noise in the military. He reported being exposed to weapons fire, heavy vehicle engine noise, and explosions, while serving as a truck driver and machine gunner. The examiner opined that tinnitus is at least as likely as not (50% probability or greater) caused by or a result of military noise exposure. The rationale was that, due to the timing of symptom onset and the type and duration of noise that the Veteran was exposed to while serving in the military, it is at least as likely as not that the acoustic trauma from exposure to military noise caused the tinnitus. The nature of the military noise exposure is weapons fire, explosions, and heavy vehicle engine noise.

After a review of all of the evidence, the Board finds that the evidence in favor of a nexus between tinnitus and service has attained relative equipoise with the evidence against. The evidence against such nexus comes essentially from the Veteran's inconsistency in reporting the onset of symptoms of tinnitus. He has reported that he does not remember when symptoms began, that symptoms began gradually after service, and that symptoms began in service. In a March 3, 2008, VA Primary Care Note, the Veteran explicitly denied having tinnitus related to the military (VBMS record 01/05/2015 at 39). 

The evidence in favor of the claim comes from the May 2015 medical opinion, which is conclusively stated and is based on a review of the record. 

In sum, the Board finds that the evidence in favor of a nexus between the Veteran's 
tinnitus and acoustic trauma in service has attained relative equipoise with the evidence against such nexus. With resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for tinnitus is warranted. As this represents a full grant of the benefit sought on appeal, there are no further duties to notify or assist. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 
Department of Veterans Affairs


